Citation Nr: 1645006	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  15-14 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bladder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel







INTRODUCTION

The Veteran had active service in the United States Army from December 1954 to November 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claim was remanded in September 2015 for evidentiary development.  Additional development is required prior to resolution of the claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After the Board's last remand, the Veteran identified several medical clinicians who have treated him for urinary symptoms over the last 50 years.  He provided dates of treatment and addresses/phone numbers of the providers.  However, no effort to secure these records has been undertaken.  

The Veteran was afforded a VA examination addressing the etiology of his claimed bladder disorder in March 2016.  The examiner noted her inability to determine the exact type of missile system serviced by the Veteran could not comment on all potential sources of toxin exposure experienced in service (although, several chemicals usually associated with missile operations in general were described).  

Especially in light of the fact that this is a fire-related case, efforts to secure the Veteran's unit records should be made so as to determine the type of missiles serviced and, after review of this information and any private records identified by the Veteran, an addendum opinion should be entered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran has identified receiving private treatment from the following practitioners over the last fifty years for his urinary symptoms:  

*Guy Ottolini, MD.  44847 10th St. West (Suite B), Lancaster, CA 93534.  1958-1986.

*Kaiser Permanente, 43112 15th St. West, Lancaster, CA 93534.  1958-1986.

*Scripps Research Institute, 10550 North Torrey Pines Road, La Jolla, CA 92037.  1986-1996.

*Carlos W. Bond, DO, 307 St. Johns Way Ste. 7, Lewiston, ID 83501. 1997-2009.  

*Robert G. Saide, MD, 1728 W. Glendale AVE Suite 301, Phoenix, AZ 85021.  1997-2009.  

*Christopher Stewart, MD, FACS, 5750 W. Thunderbird Road Suite B-200, Glendale, AZ 85306.  1997-2009.  

Records from these practitioners should be obtained following receipt of the appropriate waivers by the Veteran.  Should no records exist after exhaustive efforts have been made to obtain them, the record must be so annotated.  

2.  Contact the National Personnel Records Center (NPRC) or other appropriate Department of Defense/National Archives repository to locate the unit history of the 1st Guided Missile Brigade from 1954 to 1956.  While records from the Defense Threat Reduction Agency (DTRA) note that the Veteran did not participate in atmospheric nuclear testing, it is possible that nuclear guided missile operations did occur at the Veteran's unit at the time of the Veteran's assignment as a model-maker for missile systems.  

*The specific types of missiles serviced by Headquarters Battery, 1st Guided Missile Brigade, at the time of the Veteran's service, should be noted (e.g. MGM-5 Corporal guided nuclear missile, Nike Ajax, etc.).  The Veteran may describe the types of weapon systems he serviced in the course of his duties.  

3.  To the extent that a search of the unit history reveals exposure to tactical nuclear weapons in the course of ordinary duties (as opposed to any specific event of atmospheric testing), estimates as to radiation exposure should be obtained (to the extent possible) from the appropriate agency.  Should this not be possible, so document the record.  

4.  Return the claims file to the examiner who conducted the March 2016 examination (if available) for an addendum examination report.  The examiner should note the missile types serviced by the Veteran and any specific type of chemical exposures associated with such weapons systems that were not considered in the earlier examination.  Should the exact degree of chemical exposure patterns remain unknown, the examiner should state as to if that is due to his/her unfamiliarity or personal lack of knowledge or, alternatively, if the limits of medical science do not allow for an opinion on the matter.  

*Additionally, the examiner must review any additional private medical evidence secured in this remand, and should note the reported presence of bladder symptoms over the past many years.

*It is asked that the examiner note whether any current bladder disorder had causal origins in active service, to include as a result of exposure to chemicals/radiation documented to have occurred while servicing/model-making for tactical missile systems in the U.S. Army.  Further, it is specifically asked as to if the Veteran's noted bladder abnormalities, which are currently assessed as lower urinary tract symptoms (LUTS) with a remote history of renal calculi are part and parcel of a chronic underlying pathology or, alternatively, represent symptomatology with no associated underlying diagnosis.  

ALL OPINIONS ENTERED IN THE MEDICAL EXAMINATION REPORT MUST CONTAIN EXPLANATIONS FOR THE ASSOCIATED CONCLUSIONS.  

5.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




